DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 21 January 2021.
Claims 1-20 are pending. Claims 1, 9, and 16 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-13, and 15-19 of U.S. Patent No. 10,409,903 (hereafter “the patent”) and further in view of Goud. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the patented invention.
As per independent claim 1, claim 1 of the patent discloses a method of generating a language comprehension aid comprising:

receiving a content comprising text being accessed by the specific user (column 25, lines 28-29)
determining the word unknown to the specific user is within the text by comparing words in the text with the words in the user-specified phrasebook (column 25, lines 30-32)
altering an appearance of the word unknown to the specific user within the content to provide an indication that the word unknown to the specific user is selectable (column 25, lines 33-35)
receiving an indication of a user interaction with the word unknown to the specific user (column 25, lines 36-37)
outputting for display an annotation providing additional information about the word unknown to the specific user (column 25, lines 38-39)
Additionally, Goud, which is analogous to the claimed invention because it is directed toward identifying and adding unknown words to the user dictionary, discloses building a user-specific phrasebook of words in a first language that are likely unknown to a specific user, the user-specific phrasebook comprising an unknown word that was determined based at least in part on observed user interactions with known words (paragraph 0045: Here, a word is added to the dictionary each time a word that is not in the dictionary is encountered. Therefore, the dictionary/phrasebook includes a listing of words with which the user has previously interacted. Thus, if it is determined that a word is not within the dictionary, it is considered to be a new, unknown, word). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Goud with the patent, with a reasonable expectation of success, as it would have enabled a user to maintain and add to a dictionary of known words. This would have enabled him/her to identify words with which he/she has not previously interacted in order to provide additional information regarding these unknown words.
As per dependent claim 2, claim 2 of the patent discloses wherein the additional information is a translation of the unknown word to a second language (column 25, lines 40-42). The examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date to determine an unknown word based on publicly available usage rate of the unknown word by a specific audience. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the patent, with a reasonable expectation of success, as it would have allowed a user to receive a more responsive document based upon a user’s knowledge level. This would provide a more responsive document in the language comprehension aid, as no additional processing is required once the document is displayed to the user.
As per dependent claim 3, the patent discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. The patent fails to specifically disclose determining that the specific user has searched for information about the unknown word and adding the unknown word to the user-specific phrasebook. However, the examiner takes official notice that disclose determining that the specific user has searched for information about the unknown word and adding the unknown word to the user-specific phrasebook was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combine the well-known with the patent, with a reasonable expectation of success, as it would have provided a mechanism for adding known words, such as those searched for by a user, to his/her known word dictionary. This would have enabled a user to eliminate false positives for identifying words as unknown, and prevents a user from receiving unnecessary information.
As per dependent claim 4, claim 1 of the patent discloses wherein the user-specific phrasebook is populated by a machine classifier that classifies words as known or unknown to the specific user based on reading data for the specific user (column 25, lines 21-24). Additionally, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date to classify based on reading speed comprising a speed that the specific user read the words being classified (paragraph 0057: Here, the time a user spends reading a document is tracked). It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to have combined the well-known with the patent, since it would have allowed a user to generate a customized phrasebook. This provides an advantage of tailoring content to a user's specific needs/level of progress, thereby enabling him/her to tailor his/her learning.
As per dependent claim 5, claim 1 of the patent discloses wherein the method comprises building a user-specific vocabulary analytics store (VAS) that comprises a frequency with which words occur within text written by the specific user and text read by the specific user, wherein information from the VAS is sued as input to the machine classifier in order to classify a word (column 25, lines 17-20). 
As per dependent claim 6, claim 5 of the patent discloses updating the VAS to include the specific user’s interactions with the annotations (column 25, lines 48-50).
As per dependent claim 7, claim 6 of the patent discloses updating the VAS to include a user interest that can be used by the machine classifier to calculate a confidence score that a given word is unknown (column 25, lines 51-54). 
As per dependent claim 8, claim 7 of the patent discloses wherein the content is a webpage (column 25, lines 55-56).
As per independent claim 9, claim 8 of the patent discloses a method of generating a language comprehension aid comprising:
receiving a textual content in a particular language that is not a first language of a user (column 25, line 62)
scanning the textual content to identify a word that has above a threshold confidence of being unknown to the user as determined by a machine classifier that uses text the user has previously read or written as input, wherein the known words are in the particular language  (column 25, line 65- column 26, line 3)
outputting the textual content for display to the user with the word having a different visual appearance from other words in the textual content to indicated that the word is selectable (column 26, lines 6-10)
As per dependent claim 10, claim 8 of the patent discloses receiving a user interactions with a word (column 26, lines 11-12) and outputting an annotation adjacent to the word that aids the user in comprehending the word (column 26, lines 13-14)).
As per dependent claim 11, claim 9 of the patent discloses wherein the annotation is a translation of the word into a second language that is different from the first language, wherein a user profile for the user indicates that the user is familiar with the second language (column 26, lines 16-20). 
As per dependent claim 12, claim 10 of the patent discloses an explanation of the word from a knowledge base, where the word is one of a person, place, or thing (column 26, lines 21-23). 
As per dependent claim 13, claim 11 of the patent discloses wherein the annotations comprises a definition of the word or an example of the word being used in a sentence (column 26, lines 24-26). 
As per dependent claim 14, claim 12 of the patent discloses wherein the annotation comprises a contextual synonym of the word (column 26, lines 27-28).
As per dependent claim 15, claim 13 of the patent discloses wherein the machine classifier further uses a record of words looked up by the user in an online dictionary as input (column 26, lines 29-31). 
As per independent claim 16, claim 15 of the patent discloses one or more computer storage media having computer-executable instructions embodied thereon that when executed by a computing device performs a method of generating a language comprehension aid (column 26, lines 35-39), the method comprising:
updating a user-specific vocabulary analytics store (VAS) for a specific user by collecting user reading data and writing data for the specified user (column 26, lines 40-45)
receiving a content comprising text being accessed by the specific user (column 26, lines 46-47)
determining that a subset of words in the text are potentially unknown to the user  using the user-specific VAS, wherein determining the subset of words was determined based at least in part on not observing the user interact with the subset of words previously, and wherein the subset of words in the text are potentially unknown are in a language other than a first language of the user (column 26, lines 16-20 and 48-49)
inputting the data from the user-specific VAS and the subset of words that are potentially unknown into a machine classifier that generates a confidence score for each word in the subset, the confidence score indicating whether a word is likely unknown to the specific user (column 26, lines 52-57)
selecting an unknown word from the subset that has a confidence score that is higher than a confidence score calculated for other words in the subset (column 26, lines 58-60)
altering an appearance of the unknown word within the content to provide an indication that the unknown word is selectable (column 26, lines 61-63)
receiving an indication that the user has interacted with the unknown word (column 26, lines 64-65)
outputting for display an annotation providing additional information about the unknown word (column 26, lines 66-67)
As per dependent claim 17, claim 16 of the patent discloses collecting user interaction data describing a user interaction with the annotation and entering the user interaction data in the user-specified VAS (column 27, lines 1-4). 
As per dependent claim 18, claim 17 of the patent discloses replacing the unknown word with a synonym of the unknown word that is not classified by the machine classifier as unknown (column 27, lines 6-8).
As per dependent claim 19, claim 18 of the patent discloses entering general language statistics into the machine classifier, the general language statistics including frequency of use for different words within a population (column 27, lines 9-12).
As per dependent claim 20, claim 19 of the patent discloses wherein the method further comprises entering a geographic region associated with the specific user into the machine classifier (column 27, lines 13-15).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims under 35 USXC 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

With respect to the double patenting rejection of claims 1-20, the Applicant's states that a terminal disclaimer has been filed (page 9). However, the file wrapper does not contain a copy of this terminal disclaimer. For this reason, claims 1-20 remain subject to a double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144